Citation Nr: 1628347	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  15-13 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to the Veteran's service connected left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1985 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.  Some VA treatment records are located in Virtual VA.

The Veteran testified at an October 2015 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.


FINDING OF FACT

The Veteran's cervical spine disability is as likely as not etiologically related to his active duty service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, a cervical spine disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
 
To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).
 
Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a present disability exists is satisfied if the Veteran had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a non-service-connected disorder that is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).  Compensation may be provided for the degree of disability over and above the degree of disability existing prior to aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).
Analysis

The Veteran seeks entitlement to service connection for a cervical spine disability, to include as secondary to his service-connected left shoulder disability.  He currently has a diagnosis of cervical arthritis, and receives treatment for cervical radiculopathy from VA.  See, e.g., August 2015 Private Medical Records; June 2014 VA Treatment Records.

At his October 2015 hearing, the Veteran testified that in 1985 he was struck on the back of the head resulting in stitches, and developed some neck pain a month later.  December 1985 service treatment records indicate that he received emergency care treatment for an injury to the back of the head requiring stitches.  

January 2014, June 2013, and November 2012 MRIs indicated degenerative arthritis in the cervical spine.  VA treatment records reflect that the Veteran underwent cervical surgery that initially improved his symptoms.  See, e.g., June 2014 VA Treatment Records.  

The most probative evidence in the claims file concerning the etiology of the Veteran's cervical spine disability is an August 2015 private medical record.  It reflects that the Veteran was seeking additional treatment for cervical spine pain that radiated principally into his upper right extremity.  An MRI and CT scan revealed stenosis and a fissure line through the component from his original anterior cervical discectomy and fusion surgery.  The private physician opined that, because of the current degree of pathology, it was reasonable to assume that the prior trauma more likely than not contributed to the Veteran's current complaint and need for surgery.  The physician determined there was a causal link between the need for current surgery, the prior surgery, and the initial injury in service.

Because the Board finds the August 2015 private medical record provides probative evidence of service connection on a direct basis, the theory of service connection on a secondary basis does not need to be addressed.  As such, resolving reasonable doubt in the Veteran's favor, there is credible and probative evidence that his cervical spine disability is at least as likely as not etiologically related to his military service.  Therefore, service connection is warranted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a cervical spine disability is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


